Name: Commission Regulation (EC) No 910/2006 of 20 June 2006 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (Text with EEA relevance)
 Type: Regulation
 Subject Matter: transport policy;  international law;  air and space transport;  organisation of transport
 Date Published: nan

 21.6.2006 EN Official Journal of the European Union L 168/16 COMMISSION REGULATION (EC) No 910/2006 of 20 June 2006 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1) (hereinafter referred to as the basic Regulation), and in particular Article 4 thereof, Whereas: (1) The Commission adopted Regulation (EC) No 474/2006 of 22 March 2006 establishing the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (2). (2) In accordance with Article 4(2) of the basic Regulation and Article 2 of Commission Regulation (EC) No 473/2006 of 22 March 2006 laying down implementing rules for the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005 of the European Parliament and of the Council (3), some Member States communicated to the Commission the identity of additional air carriers that are subject to an operating ban in its territory, together with the reasons which led to the adoption of such bans and any other relevant information. (3) In accordance with Article 4(3) of the basic Regulation, Member States communicated to the Commission information that is relevant in the context of updating the Community list. On this basis, the Commission should decide to update the Community list on its own initiative or at the request of Member States. (4) In accordance with Article 7 of the basic Regulation and Article 4 of Regulation (EC) No 473/2006, the Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community. (5) In accordance with Article 7 of the basic Regulation and Article 4 of Regulation (EC) No 473/2006, opportunity was given, by the Commission to the air carriers concerned, to consult documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee (4). (6) In accordance with Article 3 of Regulation (EC) No 473/2006, the authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (7) Buraq Air provided evidence that the cargo operations which led to its inclusion in Annex B to Regulation (EC) No 474/2006 have been terminated. (8) The authorities of Libya with responsibility for regulatory oversight of Buraq Air, gave assurance of compliance with the relevant safety standards by Buraq Air for its operations. (9) Therefore, on the basis of the common criteria, and without prejudice to verification of effective compliance through adequate ramp inspections, it is assessed that Buraq Air should be allowed to operate within the Community and consequently removed from Annex B. (10) The latest version of ICAOs code registry refers to air carriers certified by the authorities of the Democratic Republic of Congo, Equatorial Guinea, Liberia, Sierra Leone and Swaziland with responsibility for regulatory oversight which do not appear individually on the Community list. (11) The authorities of the Democratic Republic of Congo, Liberia, Sierra Leone and Swaziland, with responsibility for regulatory oversight of these carriers, did not submit evidence showing that the latter have ceased their activities, when requested by the Commission. (12) The authorities of Equatorial Guinea have informed the Commission on rapid progress in the withdrawal of the Air Operators Certificates of air carriers, which do not meet the relevant safety standards. However, the provision of additional technical material by the authorities of Equatorial Guinea will be needed in order to allow the Commission to withdraw these air carriers from Annex A. (13) The authorities of Equatorial Guinea have also informed the Commission that a corrective action plan has been established in order to implement and enforce the relevant safety standards in accordance with their obligations under the Chicago Convention and carry out adequate safety oversight on the carriers certified in Equatorial Guinea. However the authorities of Equatorial Guinea indicated that the full implementation of this corrective action plan will require additional time. (14) Therefore, in order to improve transparency and consistency, all the carriers certified in the Democratic Republic of Congo, Equatorial Guinea, Liberia, Sierra Leone and Swaziland whose existence is recorded in the latest version of ICAOs code registry should be included in Annex A. (15) There is verified evidence of serious safety deficiencies on the part of Air West Co. Ltd certified in Sudan concerning specific operations. These deficiencies have been identified by Germany, during ramp inspections performed under the SAFA programme (5). (16) In reply to an enquiry by the civil aviation authority of Germany, Air West Co. Ltd indicated that an action plan had been established in order to correct the safety deficiencies identified during ramp inspections. However, there is still no evidence of the implementation of an appropriate action plan for the specific operations for which safety deficiencies have been identified. (17) The authorities of Sudan with responsibility for regulatory oversight of Air West Co. Ltd have not provided sufficient information about the safety of these specific operations by Air West Co, when concerns were raised by Germany and the Commission. (18) A recent inspection conducted by Germany with respect to aircraft IL-76, registration mark ST-EWX yielded no serious finding (6). (19) Therefore, on the basis of the common criteria, it is assessed that Air West Co. Ltd does not meet the relevant safety standards, except for flights operated with the aircraft IL-76, registration number ST-EWX and should, therefore, be included in Annex B with respect to any other operations. (20) There is verified evidence of non-compliance with specific safety standards established by the Chicago Convention. These deficiencies were identified by France, during a ramp inspection performed under the SAFA programme (7). (21) Blue Wing Airlines did not respond adequately to an enquiry by the civil aviation authority of France and the Commission regarding the safety aspect of its operation. (22) Therefore, on the basis of the common criteria, it is assessed that Blue Wing Airlines does not meet the relevant safety standards. (23) While Sky Gate International Aviations Air Operators Certificate was issued by the Kyrgyz Republic, there is evidence showing that the airline does not have its principal place of business in Kyrgyzstan as indicated by the Kyrgyz civil aviation authority, contrary to the requirements of Annex 6 to the Chicago Convention. (24) Sky Gate International Aviation did not respond adequately to enquiries by the civil aviation authority of United Kingdom and by the Commission regarding its principal place of business. (25) The authorities of the Kyrgyz Republic with responsibility for regulatory oversight of Sky Gate International Aviation have not provided evidence of their ability to conduct the safety oversight operations of this carrier. (26) Therefore, on the basis of the common criteria, it is assessed that Sky Gate International Aviation does not meet the relevant safety standards. (27) While Star Jets Air Operators Certificate was issued by the Kyrgyz Republic, there is evidence showing that the airline does not have its principal place of business in Kyrgyzstan, contrary to the requirements of Annex 6 to the Chicago Convention. (28) Star-Jet operates three Lockheed L-1011 Tristar aircraft whose serial numbers match the serial numbers for the three aircraft operated by Star Air certified by the authorities of Sierra Leone with responsibility for regulatory oversight and subject to an operating ban within the Community. (29) Star Jet did not respond adequately to enquiries by the civil aviation authority of the United Kingdom and to the Commission regarding its principal place of business. (30) The authorities of the Kyrgyz Republic with responsibility for regulatory oversight of Star Jet have not provided evidence of their ability to conduct the safety oversight operations of this carrier. (31) Therefore, on the basis of the common criteria, it is assessed that Star Jet does not meet the relevant safety standards. (32) The authorities of Kazakhstan with responsibility for regulatory oversight of GST Aero Air Company have provided Italy with a list of three aircraft with valid certificates of airworthiness and equipped with the necessary safety equipment. In addition they have informed Italy that a corrective action plan has been established in order to correct the safety deficiencies identified during ramp inspections performed by Italy on GST Aero Company (8). (33) However there is still no evidence of the implementation of an appropriate action plan for the deficiencies which have been identified in the operational procedures of GST Aero Air Company. (34) Therefore, on the basis of the common criteria, it is assessed that GST Aero Air Company does not meet the relevant safety standards and it should consequently remain included in Annex A. (35) As envisaged in recital 99 of Regulation (EC) No 474/2006, an evaluation of the authorities of Mauritania with responsibility for regulatory oversight of Air Mauritanie and the undertakings under its responsibility should have been conducted before 23 May 2006. A team of European experts flew to Mauritania on 22 May 2006 for an evaluation visit. Its report shows that the common criteria for consideration of an operating ban of the Annex to the basic Regulation are not met. As a consequence, Air Mauritanie should not be put on the list of air carriers subject to an operating ban within the Community. (36) The civil aviation sector in Mauritania has been going through a considerable change, in particular with the adoption of a full set of new civil aviation legislation. A further assessment of the progress in the implementation of the new legislation, requirements and procedures should be carried out in the first half of 2007. (37) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the list established on 24 March 2006 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban. (38) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by the Annex A to this Regulation. 2. Annex B is replaced by the Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 2006 For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. (3) OJ L 84, 23.3.2006, p. 8. (4) Established by Article 12 of Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonisation of technical requirements and administrative procedures in the field of civil aviation (OJ L 373, 31.12.1991, p. 4). (5) LBA/D-2006-94, LBA/D-2006-97. (6) LBA/D-2006-294. (7) 0367-06-DAC AG. (8) ENAC-IT-2005-166, ENAC-IT-2005-370. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) No or Operating Licence No ICAO airline designation No State of the Operator Air Koryo Unknown KOR Democratic People's Republic of Korea (DPRK) Air Service Comores Unknown Unknown Comoros Ariana Afghan Airlines (2) 009 AFG Afghanistan BGB Air AK-0194-04 POI Kazakhstan Blue Wing Airlines SRSH-01/2002 BWI Surinam GST Aero Air Company AK-020304 BMK Kazakhstan Phoenix Aviation 02 PHG Kyrgyzstan Phuket Airlines 07/2544 VAP Thailand Reem Air 07 REK Kyrgyzstan Silverback Cargo Freighters Unknown VRB Rwanda Sky Gate International Aviation 14 SGD Kyrgyzstan Star Jet 30 SJB Kyrgyzstan All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) Africa One 409/CAB/MIN/TC/017/2005 CFR Democratic Republic of Congo (RDC) AFRICAN BUSINESS AND TRANSPORTATIONS Unknown ABB Democratic Republic of Congo (RDC) AFRICAN COMPANY AIRLINES 409/CAB/MIN/TC/017/2005 FPY Democratic Republic of Congo (RDC) AIGLE AVIATION Ministerial signature Unknown Democratic Republic of Congo (RDC) AIR BOYOMA Ministerial signature Unknown Democratic Republic of Congo (RDC) AIR CHARTER SERVICES (ACS) Unknown CHR Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/010/2005 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR PLAN INTERNATIONAL Unknown APV Democratic Republic of Congo (RDC) AIR TRANSPORT SERVICE Unknown ATS Democratic Republic of Congo (RDC) AIR TROPIQUES SPRL 409/CAB/MIN/TC/007/2005 Unknown Democratic Republic of Congo (RDC) ATO  Air Transport Office Unknown Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/038/2005 BUL Democratic Republic of Congo (RDC) BUSINESS AVIATION SPRL 409/CAB/MIN/TC/012/2005 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES Ministerial signature Unknown Democratic Republic of Congo (RDC) CAA  Compagnie Africaine dAviation 409/CAB/MIN/TC/016/2005 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/032/2005 Unknown Democratic Republic of Congo (RDC) CENTRAL AIR EXPRESS 409/CAB/MIN/TC/011/2005 CAX Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of Congo (RDC) CHC STELAVIA Ministerial signature Unknown Democratic Republic of Congo (RDC) COMAIR Ministerial signature Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION 409/CAB/MIN/TC/016/2005 Unknown Democratic Republic of Congo (RDC) CONGO AIR Unknown CAK Democratic Republic of Congo (RDC) C0-ZA AIRWAYS Ministerial signature Unknown Democratic Republic of Congo (RDC) DAHLA AIRLINES Unknown DHA Democratic Republic of Congo (RDC) DAS AIRLINES Unknown RKC Democratic Republic of Congo (RDC) DOREN AIRCARGO 409/CAB/MIN/TC/0168/2005 Unknown Democratic Republic of Congo (RDC) ENTERPRISE WORLD AIRWAYS 409/CAB/MIN/TC/031/2005 EWS Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICES Unknown EPC Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/014/2005 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/MNL/CM/014/2005 Unknown Democratic Republic of Congo (RDC) FUNTSHI AVIATION SERVICE Unknown FUN Democratic Republic of Congo (RDC) GALAXY CORPORATION 409/CAB/MIN/TC/0002/MNL/CM/014/2005 Unknown Democratic Republic of Congo (RDC) GR AVIATION 409/CAB/MIN/TC/0403/TW/TK/2005 Unknown Democratic Republic of Congo (RDC) GLOBAL AIRWAYS 409/CAB/MIN/TC/029/2005 BSP Democratic Republic of Congo (RDC) GOMA EXPRESS Ministerial signature Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY Ministerial signature Unknown Democratic Republic of Congo (RDC) ITAB  International Trans Air Business 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of Congo (RDC) Jetair  Jet Aero Services, SPRL Unknown Unknown Democratic Republic of Congo (RDC) KINSHASA AIRWAYS, SPRL Unknown KNS Democratic Republic of Congo (RDC) KIVU AIR Ministerial signature Unknown Democratic Republic of Congo (RDC) LAC  Lignes AÃ ©riennes Congolaises Unknown LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/013/2005 Unknown Democratic Republic of Congo (RDC) Malila Airlift 409/CAB/MIN/TC/008/2005 MLC Democratic Republic of Congo (RDC) MANGO MAT Ministerial signature Unknown Democratic Republic of Congo (RDC) OKAPI AIRWAYS Unknown OKP Democratic Republic of Congo (RDC) RWABIKA BUSHI EXPRESS Unknown Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS 409/CAB/MIN/TC/0760/V/KK/2005 Unknown Democratic Republic of Congo (RDC) SCIBE AIRLIFT Unknown SBZ Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/034/2005 Unknown Democratic Republic of Congo (RDC) SHABAIR Unknown SHB Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/VC-MIN/TC/0405/2006 Unknown Democratic Republic of Congo (RDC) THOMS AIRWAYS 409/CAB/MIN/TC/0033/2005 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of Congo (RDC) TRACEP Unknown Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICES 409/CAB/MIN/TC/035/2005 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENNES CONGOLAIS (TRACO) 409/CAB/MIN/TC/034/2005 Unknown Democratic Republic of Congo (RDC) TRANS SERVICE AIRLIFT Unknown TSR Democratic Republic of Congo (RDC) UHURU AIRLINES 409/CAB/MIN/TC/039/2005 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WALTAIR AVIATION 409/CAB/MIN/TC/036/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRI AIRWAYS 409/CAB/MIN/TC/005/2005 WDA Democratic Republic of Congo (RDC) ZAIRE AERO SERVICE Unknown ZAI Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including Equatorial Guinea AIR BAS Unknown RBS Equatorial Guinea Air Consul SA Unknown RCS Equatorial Guinea AIR MAKEN Unknown AKE Equatorial Guinea AIR SERVICES GUINEA ECUATORIAL Unknown SVG Equatorial Guinea AVIAGE Unknown VGG Equatorial Guinea Avirex Guinee Equatoriale Unknown AXG Equatorial Guinea CARGO PLUS AVIATION Unknown CGP Equatorial Guinea CESS Unknown CSS Equatorial Guinea CET AVIATION Unknown CVN Equatorial Guinea COAGE  Compagnie Aeree de Guinee Equatorial Unknown COG Equatorial Guinea COMPANIA AEREA LINEAS ECUATOGUINEANAS DE AVIACION SA (LEASA) Unknown LAS Equatorial Guinea DUCOR WORLD AIRLINES Unknown DWA Equatorial Guinea Ecuato Guineana de Aviacion Unknown ECV Equatorial Guinea ECUATORIAL EXPRESS AIRLINES Unknown EEB Equatorial Guinea Ecuatorial Cargo Unknown EQC Equatorial Guinea EQUATAIR Unknown EQR Equatorial Guinea EQUATORIAL AIRLINES, SA Unknown EQT Equatorial Guinea EUROGUINEANA DE AVIACION Unknown EUG Equatorial Guinea FEDERAL AIR GE AIRLINES Unknown FGE Equatorial Guinea GEASA  Guinea Ecuatorial Airlines SA Unknown GEA Equatorial Guinea GETRA  Guinea Ecuatorial de Transportes Aereos Unknown GET Equatorial Guinea GUINEA CARGO Unknown GNC Equatorial Guinea Jetline Inc. Unknown JLE Equatorial Guinea KNG Transavia Cargo Unknown VCG Equatorial Guinea LITORAL AIRLINES, COMPANIA, (COLAIR) Unknown CLO Equatorial Guinea LOTUS INTERNATIONAL AIR Unknown LUS Equatorial Guinea NAGESA, COMPANIA AEREA Unknown NGS Equatorial Guinea PRESIDENCIA DE LA REPUBLICA DE GUINEA ECUATORIAL Unknown ONM Equatorial Guinea PROMPT AIR GE SA Unknown POM Equatorial Guinea SKIMASTER GUINEA ECUATORIAL Unknown KIM Equatorial Guinea Skymasters Unknown SYM Equatorial Guinea SOUTHERN GATEWAY Unknown SGE Equatorial Guinea SPACE CARGO INC. Unknown SGO Equatorial Guinea TRANS AFRICA AIRWAYS GESA Unknown TFR Equatorial Guinea UNIFLY Unknown UFL Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL Unknown UTG Equatorial Guinea VICTORIA AIR Unknown VIT Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia, including  Liberia AIR CARGO PLUS Unknown ACH Liberia AIR CESS (LIBERIA), INC. Unknown ACS Liberia AIR LIBERIA Unknown ALI Liberia ATLANTIC AVIATION SERVICES Unknown AAN Liberia BRIDGE AIRLINES Unknown BGE Liberia EXCEL AIR SERVICES, INC. Unknown EXI Liberia INTERNATIONAL AIR SERVICES Unknown IAX Liberia JET CARGO-LIBERIA Unknown JCL Liberia LIBERIA AIRWAYS, INC. Unknown LBA Liberia LIBERIAN WORLD AIRLINES INC. Unknown LWA Liberia LONESTAR AIRWAYS Unknown LOA Liberia MIDAIR LIMITED INC. Unknown MLR Liberia OCCIDENTAL AIRLINES Unknown OCC Liberia OCCIDENTAL AIRLINES (LIBERIA) INC. Unknown OCT Liberia SANTA CRUISE IMPERIAL AIRLINES Unknown SNZ Liberia SATGUR AIR TRANSPORT, CORP. Unknown TGR Liberia SIMON AIR Unknown SIQ Liberia SOSOLISO AIRLINES Unknown SSA Liberia TRANS-AFRICAN AIRWAYS INC. Unknown TSF Liberia TRANSWAY AIR SERVICES, INC. Unknown TAW Liberia UNITED AFRICA AIRLINE (LIBERIA), INC. Unknown UFR Liberia WEASUA AIR TRANSPORT, CO. LTD Unknown WTC Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AEROLIFT, CO. LTD Unknown LFT Sierra Leone AFRIK AIR LINKS Unknown AFK Sierra Leone AIR LEONE, LTD Unknown RLL Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone AIR SALONE, LTD Unknown RNE Sierra Leone AIR SULTAN LIMITED Unknown SSL Sierra Leone AIR UNIVERSAL, LTD 00007 UVS Sierra Leone BELLVIEW AIRLINES (S/L) LTD Unknown BVU Sierra Leone CENTRAL AIRWAYS LIMITED Unknown CNY Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone FIRST LINE AIR (SL), LTD Unknown FIR Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone INTER TROPIC AIRLINES (SL) LTD Unknown NTT Sierra Leone MOUNTAIN AIR COMPANY LTD Unknown MTC Sierra Leone ORANGE AIR SERVICES LIMITED Unknown ORD Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PAN AFRICAN AIR SERVICES LIMITED Unknown PFN Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone SIERRA NATIONAL AIRLINES Unknown SLA Sierra Leone SKY AVIATION LTD Unknown SSY Sierra Leone STAR AIR, LTD Unknown SIM Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone TRANSPORT AFRICA LIMITED Unknown TLF Sierra Leone TRANS ATLANTIC AIRLINES LTD Unknown TLL Sierra Leone WEST COAST AIRWAYS LTD Unknown WCA Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland AFRICAN INTERNATIONAL AIRWAYS, (PTY) LTD Unknown Unknown Swaziland AIRLINK SWAZILAND, LTD Unknown SZL Swaziland AIR SWAZI CARGO (PTY) LTD Unknown CWS Swaziland EAST WESTERN AIRWAYS (PTY) LTD Unknown Unknown Swaziland GALAXY AVION (PTY) LTD Unknown Unknown Swaziland INTERFLIGHT (PTY) LTD Unknown JMV Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland NORTHEAST AIRLINES, (PTY) LTD Unknown NEY Swaziland OCEAN AIR (PTY) LTD Unknown JFZ Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SKYGATE INTERNATIONAL (PTY) LTD Unknown SGJ Swaziland SWAZI AIR CHARTER (PTY) LTD Unknown HWK Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland VOLGA ATLANTIC AIRLINES Unknown VAA Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) The operating ban on Ariana Afghan Airlines applies to all aircraft operated by this air carrier except the following one: A310 registration number F-GYYY. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) No ICAO airline designation No State of the operator Aircraft type Registration mark(s) and, when available, construction serial No(s) State of registry Air Bangladesh 17 BGD Bangladesh B747-269B S2-ADT Bangladesh Air West Co. Ltd 004/A AWZ Sudan All fleet with the exception of: IL-76 All fleet with the exception of: ST-EWX (construction No 1013409282) Sudan Hewa Bora Airways (HBA) (2) 416/dac/tc/sec/087/2005 ALX Democratic Republic of Congo (RDC) All fleet with the exception of: L-101 All fleet with the exception of: 9Q-CHC (construction No 193H-1209) Democratic Republic of Congo (RDC) (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. (2) Hewa Bora Airways is only allowed to use the specific aircraft mentioned for its current operations within the European Community.